Citation Nr: 0632486	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  00-08 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to basic eligibility for nonservice-connected 
pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 16, 1952 to 
March 5, 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
San Juan, Puerto Rico Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefit sought on 
appeal.

In May 2001 and August 2004, the Board remanded the issue for 
further development. 


FINDINGS OF FACT

1.  The appellant had active service from January 16, 1952 to 
March 5, 1952, a period of less than 90 days.  

2.  The appellant was not discharged due to a service-
connected disability.


CONCLUSION OF LAW

The appellant is not eligible for non-service-connected 
pension benefits.  38 U.S.C.A. § 1521 (West Supp. 2005); 38 
C.F.R. § 3.3 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in September 2004.  The 
RO specifically informed the veteran of the evidence required 
to substantiate his claim, the information required from him 
to enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, that 
he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf, and to submit any evidence in his possession 
pertaining to his claim.  Therefore, the Board finds that he 
was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains the veteran's Form DD 214 and his service personnel 
records.  The appellant's service medical records are 
unavailable.  After an extensive and thorough search; the 
National Personnel Records Center (NPRC) was unable to locate 
any service medical records pertinent to the appellant.  
Based on NPRC's response, VA has concluded that these records 
do not exist, therefore, additional attempts to locate such 
records would be futile.  In addition, neither the veteran 
nor his representative has identified any additional 
pertinent evidence that could be obtained to substantiate his 
claims.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to the claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  

Improved pension benefits are payable to veterans of a period 
or periods of war because of nonservice-connected disability 
or age.  See generally 38 U.S.C.A. § 1521 (West Supp. 2005).  
The qualifying periods of war for this benefit include the 
Vietnam era.

A claimant for VA pension benefits meets the necessary 
service requirements if there is sufficient evidence that he 
served in active military, naval, or air service under one of 
the following conditions:  (i) for 90 days or more during a 
period of war; (ii) during a period of war, if he was 
discharged or released from such service for a disability 
adjudged service-connected without the presumptive provisions 
of law, or at the time of discharge, he had such a service- 
connected disability, shown by official service records, 
which in medical judgment would have justified a discharge 
for disability; (iii) for a period of 90 consecutive days or 
more, if such period began or ended during a period of war; 
or (iv) for an aggregate of 90 days or more in two or more 
separate periods of service, during more than one period of 
war.  38 U.S.C.A. § 1521(j) (West Supp. 2005); 38 C.F.R. § 
3.3(a)(3) (2006).

In this case, the record contains appellant's DD 214 shows 
that he entered the United States Marine Corps on January 16, 
1952, and was discharged under honorable conditions on March 
5, 1952, for a total of 50 days.  

The facts clearly demonstrate that the appellant did not 
serve in the active military service for 90 days or more, 
therefore, a prerequisite for basic eligibility for VA non 
service-connected pension benefits has not been satisfied and 
the claim must be denied. 

The Board acknowledges the appellant's assertion that he had 
a short period of military service "due to the fact that 
they found me very sick..."  However, there is no objective 
evidence of record showing that the appellant incurred any 
injuries, diseases, or wounds during service.  Service 
personnel records also fail to show that the veteran was 
medically discharged.   

In sum, the Board concludes that the veteran did not serve 
for the requisite time period during a period of war that 
would form a basis for his eligibility for VA pension 
benefits.  The Board also finds that the evidence fails to 
show that the veteran was discharged with any disability that 
was, or might have been, service-connected.  Because of the 
absence of legal merit or lack of entitlement under the law, 
the claim must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER


Basic entitlement to non-service-connected pension benefits 
is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


